1. Acquiescence for seven years by acts or declarations of adjoining landowners shall establish a dividing line; and where a line has been so established as between coterminous owners, it will be binding upon their respective grantees. Code, § 85-1602; Osteen v. Wynn, 131 Ga. 209 (4) (62 S.E. 37, 127 Am. St. R. 212).
2. The evidence in this case demanded a finding that the line claimed by the defendant had been established by such acquiescence as between him and a coterminous owner under whom the plaintiff held; and such being the case, the court did not err in directing the verdict in favor of the defendant. Compare Brown v. Hester, 169 Ga. 410 (150 S.E. 556);  Sikes v. Mutual Benefit Life Insurance Co., 182 Ga. 858
(187 S.E. 61).
Judgment affirmed. All the Justicesconcur.
                       No. 14074. APRIL 23, 1942.